     Case 8:19-cv-01262-JAK-JPR Document 29 Filed 12/24/19 Page 1 of 7 Page ID #:185



1     LAW OFFICE OF STEVEN A. FREUND
      A PROFESSIONAL CORPORATION
2
      STEVEN A. FREUND, ESQ. (SBN 182645)
3     P.O. Box 911457
      Los Angeles, California 90091
4     sfreund@freundlawfirm.com
5
      310-284-7929
      310-284-8341 (fax)
6
      Attorneys for Defendant/Cross-Cross-Defendant,
7     MSM Carson, L.L.C.
8

9
                         THE UNITED STATES DISTRICT COURT FOR THE

10
                                 CENTRAL DISTRICT OF CALIFORNIA

11

12
      CARMEN JOHN PERRI, an individual,               )    Case No.: CV 08:19-01262 JAK (JPRx)
                                                      )
13                   Cross-Complainant,               )    ANSWER AND AFFIRMATIVE
                                                      )    DEFENSES OF CROSS-CROSS-
      vs.                                             )
14
                                                      )    DEFENDANT MSM CARSON, L.L.C. TO
15    MENGYI JIA, an individual; MSM CARSON, )             CROSS-CROSS-COMPLAINT OF
      L.L.C., a California limited liability company; )    MENGYI JIA.
16    and DOES 1 through 10, inclusive,               )
                                                      )
17
                                                      )
                     Cross-Defendants.                )
18         AND RELATED CROSS-ACTION                   )
                                                      )
19    _______________________________ )

20

21
             Cross-Defendant MSM Carson, L.L.C. (“MSM”), by and through undersigned counsel,
22
      hereby answers Cross-Complainant’s Cross-Complaint and alleges as follows:
23
                                      JURISDICTION AND VENUE
24
             1.      In response to Paragraph 1 of the Cross-Complaint, Cross-Defendant is not
25
      required to answer legal conclusions and argument. Cross-Defendant denies each and every
26
      allegation.
27
             2.      Admitted that the subject property is located in this district. The remaining
28
      allegations in this paragraph are denied.
                                                       1

         ANSWER AND AFFIRMATIVE DEFENSES OF CROSS-DEFENDANT TO CROSS-COMPLAINT
                                                                           Case No.: CV 08:19-01262 JAK (JPRx)
     Case 8:19-cv-01262-JAK-JPR Document 29 Filed 12/24/19 Page 2 of 7 Page ID #:186



1                                             PARTIES/FACTS
2            3.      Cross-Defendant denies that it is a corporation. The remaining allegations in this
3     paragraph are admitted.
4            4.      Cross-Defendant admits on or about June 23, 2019 Plaintiff filed his Complaint
5     against Cross-Complainant and Cross-Defendant seeking damages and remedies under state and
6     federal law. The remaining allegations in paragraph 4 are unintelligible as written and subject to
7     numerous definitions. Consequently, Cross-Defendant denies the remaining allegations in
8     paragraph 4.
9            5.      In response to Paragraph 5 of the Cross-Complaint, Cross-Defendant is not
10    required to answer legal conclusions and argument. Cross-Defendant denies each and every
11    allegation.
12           6.      Cross-Defendant is without information or knowledge sufficient to form a belief
13    as to the truth of the allegations of paragraph 6 and on that basis denies them.
14         FIRST CAUSE OF ACTION FOR INDEMNITY AND DEFENSE REGARDING
15            PLAINTIFF’S CLAIMS FOR VIOLATION OF THE AMERICANS WITH
16                                          DISABILITIES ACT.
17           7.      In response to Paragraph 7, Cross-Defendant incorporates its responses to the
18    previously alleged paragraphs of the Cross-Complaint.
19           8.      In response to Paragraph 8 of the Cross-Complaint, Cross-Defendant is not
20    required to answer legal conclusions and argument. Cross-Defendant denies each and every
21    allegation.
22           9.      In response to Paragraph 9 of the Cross-Complaint, Cross-Defendant is not
23    required to answer legal conclusions and argument. Cross-Defendant denies each and every
24    allegation.
25       SECOND CAUSE OF ACTION FOR INDEMNITY AND DEFENSE REGARDING
26       PLAINTIFF’S CLAIMS FOR VIOLATION OF THE CALIFORNIA CIVIL CODE
27           10.     In response to Paragraph 10, Cross-Defendant incorporates its responses to the
28    previously alleged paragraphs of the Cross-Complaint.
                                                       2

         ANSWER AND AFFIRMATIVE DEFENSES OF CROSS-DEFENDANT TO CROSS-COMPLAINT
                                                                           Case No.: CV 08:19-01262 JAK (JPRx)
     Case 8:19-cv-01262-JAK-JPR Document 29 Filed 12/24/19 Page 3 of 7 Page ID #:187



1             11.     In response to Paragraph 11 of the Cross-Complaint, Cross-Defendant is not
2     required to answer legal conclusions and argument. Cross-Defendant denies each and every
3     allegation.
4             12.     In response to Paragraph 12 of the Cross-Complaint, Cross-Defendant is not
5     required to answer legal conclusions and argument. Cross-Defendant denies each and every
6     allegation.
7                     THIRD CAUSE OF ACTION FOR DECLARATORY RELIEF
8             13.     In response to Paragraph 13, Cross-Defendant incorporates its responses to the
9     previously alleged paragraphs of the Cross-Complaint.
10            14.     In response to Paragraph 14 of the Cross-Complaint, Cross-Defendant is not
11    required to answer legal conclusions and argument. Cross-Defendant denies each and every
12    allegation.
13            15.     In response to Paragraph 15 of the Cross-Complaint, Cross-Defendant is not
14    required to answer legal conclusions and argument. Cross-Defendant denies each and every
15    allegation.
16            16.     In response to Paragraph 16 of the Cross-Complaint, Cross-Defendant is not
17    required to answer legal conclusions and argument. Cross-Defendant denies each and every
18    allegation.
19            17.     In response to Paragraph 17 of the Cross-Complaint, Cross-Defendant is not
20    required to answer legal conclusions and argument. Cross-Defendant denies each and every
21    allegation.
22            The remainder of Cross-Complainant’s Cross-Complaint beginning with the words
23    “WHEREFORE” constitutes a prayer for specific relief to which no answer is required. To the
24    extent a response is appropriate, Cross-Defendant denies that the relief requested is proper or
25    justified by all the facts of this case.
26

27

28

                                                       3

          ANSWER AND AFFIRMATIVE DEFENSES OF CROSS-DEFENDANT TO CROSS-COMPLAINT
                                                                          Case No.: CV 08:19-01262 JAK (JPRx)
     Case 8:19-cv-01262-JAK-JPR Document 29 Filed 12/24/19 Page 4 of 7 Page ID #:188



1                                   ANSWER TO ALL ALLEGATIONS
2            All other allegations not specifically admitted are hereby denied. Cross-Defendant
3     further denies that Cross-Complainant is entitled to any relief sought in the Cross-Complaint, or
4     any relief whatsoever from Cross-Defendant.
5            In addition, Cross-Defendant asserts the following affirmative defenses with respect to all
6     of Cross-Complainant’s causes of actions and claims. These affirmative defenses are proffered
7     with the caveat that Cross-Defendant has not had the opportunity to undertake any discovery in
8     this matter. Accordingly, Cross-Defendant reserves the right to amend this Answer to include
9     additional affirmative defenses and/or additional factual bases for affirmative defenses stated
10    below to the extent Cross-Defendant deems such amendment(s) necessary.
11                                       AFFIRMATIVE DEFENSES
12            Cross-Defendant asserts the following affirmative defenses. Cross-Defendant does not
13    intend to assume the burden of proof with respect to those matters for which, pursuant to law,
14    Cross-Complainant bears the burden.
15                                         First Affirmative Defense
16                                          (Failure to State a Claim)
17           1.      The Cross-Complaint fails to state a claim upon which relief can be granted
18    against Cross-Defendant.
19                                        Second Affirmative Defense
20                                           (Statute of Limitations)
21           2.      Cross-Complainant's claims are barred by the applicable statute of limitations.
22                                        Third Affirmative Defense
23                                (Existing Facility Before January 26, 1993)
24           3.      The facility was first occupied before January 26, 1993, has not been altered to
25    affect the usability of the facility since that time, and removal of the alleged barriers is not
26    readily achievable.
27

28

                                                         4

         ANSWER AND AFFIRMATIVE DEFENSES OF CROSS-DEFENDANT TO CROSS-COMPLAINT
                                                                             Case No.: CV 08:19-01262 JAK (JPRx)
     Case 8:19-cv-01262-JAK-JPR Document 29 Filed 12/24/19 Page 5 of 7 Page ID #:189



1                                       Fourth Affirmative Defense
2                                       (Failure to Mitigate Damages)
3               4.   Cross-Complainant has failed to mitigate his damages, if any.
4                                        Fifth Affirmative Defense
5                                                (Mootness)
6               5.   Cross-Complainants’ claims are barred under the doctrine of mootness because
7     the barriers alleged by Cross-Complainants, if there were any, have been remediated.
8                                        Sixth Affirmative Defense
9                                                 (Estoppel)
10              6.   Cross-Complainant is estopped by his conduct from recovering any relief under
11    the Cross-Complaint.
12                                      Seventh Affirmative Defense
13                                             (Lack of Notice)
14              7.   Cross-Complainant’s claims are barred because Cross-Complainant failed to
15    provide any notice to Cross-Defendant regarding the alleged accessibility issues prior to filing
16    this Counter-Claim.
17                                      Eighth Affirmative Defense
18                                             (Unclean Hands)
19              8.   Without admitting any allegations of the Cross-Complaint, Cross-Defendant
20    alleges that the Cross-Complaint, and each purported cause of action contained therein, is barred
21    by the Doctrine of Unclean Hands by reason of Cross-Complainant’s own acts, omissions and
22    conduct.
23                                       Ninth Affirmative Defense
24                                     (No Supplemental Jurisdiction)
25              9.   This Court lacks supplemental jurisdiction over Cross-Complainant’s state law
26    claims.
27

28

                                                       5

         ANSWER AND AFFIRMATIVE DEFENSES OF CROSS-DEFENDANT TO CROSS-COMPLAINT
                                                                          Case No.: CV 08:19-01262 JAK (JPRx)
     Case 8:19-cv-01262-JAK-JPR Document 29 Filed 12/24/19 Page 6 of 7 Page ID #:190



1                                      Tenth Affirmative Defense
2                                              (Good Faith)
3              10   At all times relevant to this Cross-Complaint, Cross-Defendant has acted in good
4     faith.
5

6

7

8     WHEREFORE, this answering Cross-Defendant prays for judgment as follows:
9                   1.     That Cross-Complainant take nothing by virtue of his Cross-Complaint;
10                  2.     For costs of suit incurred herein; and
11                  3.     For such other relief as the Court may deem just and proper.
12

13

14    Dated: 12-24-19                             LAW OFFICE OF STEVEN A. FREUND
                                                  A PROFESSIONAL CORPORATION
15

16

17

18
                                                  By_______/s/_____________________________
                                                  Steven A. Freund,
19                                                Attorneys for Cross-Defendant MSM Carson,
                                                  L.L.C.
20

21

22

23

24

25

26

27

28

      p
                                                     6

          ANSWER AND AFFIRMATIVE DEFENSES OF CROSS-DEFENDANT TO CROSS-COMPLAINT
                                                                       Case No.: CV 08:19-01262 JAK (JPRx)
     Case 8:19-cv-01262-JAK-JPR Document 29 Filed 12/24/19 Page 7 of 7 Page ID #:191



1                                    DEMAND FOR JURY TRIAL
2
            Cross-Defendant demands trial by jury on all issues so triable.
3

4

5

6
      Dated: 12-24-19                             LAW OFFICE OF STEVEN A. FREUND
                                                  A PROFESSIONAL CORPORATION
7

8

9
                                                  By_______/s/_____________________________
10                                                Steven A. Freund,
                                                  Attorneys for Cross-Defendant MSM Carson,
11
                                                  L.L.C.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     7

         ANSWER AND AFFIRMATIVE DEFENSES OF CROSS-DEFENDANT TO CROSS-COMPLAINT
                                                                        Case No.: CV 08:19-01262 JAK (JPRx)
